Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Marshall appeals the district court’s order denying his motion for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marshall v. Weber, No. 8:11-cv-02755-RWT (D.Md. May 31, 2012). We deny the motions to consolidate and to appoint counsel, grant leave to proceed without prepayment of fees, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.